Finch, J.
(dissenting):
The evidence submitted in opposition to the motion to cancel the judgment on the ground of the discharge in bankruptcy of the judgment debtor was found by the court at Special Term to be sufficient to overcome the presumption raised by the order of discharge, and the record amply sustains the finding. On this motion the bankrupt swore that “ actual notice to the plaintiff of deponent’s petition in said bankruptcy proceedings were (sic) given to the plaintiff and to his attorney.” It appears that such “ actual notice ” consisted of mailing notices to the judgment creditor in care of the attorney who represented the judgment creditor in the actions in which such judgments were recovered. It also appears *320that the notices never were received by the attorney, which conclusively rebuts any presumption that they were received by the judgment creditor. .Moreover, it appears that the claims were not properly scheduled, in that there was no authority for giving the judgment creditor’s address in care of his attorney after the termination of the action. If diligent inquiry failed to- reveal the same, the defendant might have stated the address of the judgment creditor to have been unknown. An examination of the record would have disclosed the address of the judgment creditor, as 11 it appears by said judgment roll [that] said William Harris resided at 540 West 53d Street, Borough of Manhattan, City of New York.” Statutory provisions must be strictly followed by a judgment creditor who seeks to be released from his indebtedness. (Horbach v. Arkell, 172 App. Div. 566. See Matter of Quackenbush, 122 App. Div. 456; Columbia Bank v. Birkett, 174 N. Y. 112.)
The orders of the Special Term were right and should be affirmed, with ten dollars costs and disbursements.
In each case, order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs.